Citation Nr: 1529145	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-29 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  His military awards and decorations include the Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is associated with the claims file.  Following the hearing, the record was held open for a 60-day period to allow for the submission of additional evidence.  He subsequently requested an additional 30 days to allow him time to schedule an appointment with a VA physician. Thereafter, in a June 2015 written submission, the Veteran indicated that he was able to get an appointment and had been seen by a VA physician.  He requested that these additional VA medical records be obtained.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  The corresponding Virtual VA file contains VA treatment records that have been reviewed by the RO and documents that are duplicative of those in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Veteran has indicated that he was recently seen by a VA physician at which time he was diagnosed with PTSD.  He specifically requested that these records be obtained.  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records from the VA Outpatient Clinic in Hammond, Louisiana, dated since April 2015.  See June 2015 Statement in Support of Claim. 

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination and/or obtaining a medical opinion.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




